DETAILED ACTION

This action is in response to the amendment received on October 11, 2021.

Allowable Subject Matter

Claims 1, 4-16 and 18-20 are allowed.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance: the references on record do not disclose an internal combustion engine that comprises a speed change mechanism that includes an interference clutch having: a clutch actuator; a clutch plate disposed coaxially on the eccentric shaft between a stationary ground element and a drive element of the engine, the clutch actuator adapted to move the clutch plate axially along an eccentric shaft between a first position and a second position; a first synchronizer mounted onto the clutch plate, facing a stationary ground element; a second synchronizer mounted onto the clutch plate, facing the drive element of the engine; one or more interference elements extending outward from the clutch plate; wherein the clutch actuator selectively moves the clutch plate between the first position and the second position, wherein the clutch actuator moves the clutch plate into the first position, wherein the clutch actuator moves the clutch plate toward the stationary ground element, the first synchronizer frictionally engages the stationary ground element to synchronize the rotational speed of the eccentric shaft to the rotational speed of the stationary ground .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747